PER CURIAM.
A majority of the judges being of opinion that these cases are controlled by the principles declared in the opinion of the supreme court in Fong Yue Ting v. U. S., 149 U. S. 698, 13 Sup. Ct. 1016, and consequently that the action of the secretary of the treasury in ordering the deportation of aliens who have arrived in this country within a year cannot he reviewed nor questioned by the courts, it is ordered that the judgments of the circuit court for the Southern district of Florida in the above-entitled cases be, and Lire same are, reversed, and the said cases, and each of them, are remanded, with instructions to enter judgments discharging- the writ of habeas corpus, and remanding the relators to the custody of lire immigrant inspectors of the United States.